Order of disposition, Family Court, Bronx County (Carol A. Stokinger, J.), entered on or about October 19, 2006, which, upon a finding of permanent neglect, terminated respondent’s parental rights to the subject child and committed the child’s custody and guardianship to petitioner agency and the Commissioner of Social Services for the purpose of adoption, unanimously affirmed, without costs.
The finding of permanent neglect was supported by clear and convincing evidence of respondent’s failure to plan for the child’s future, notwithstanding petitioner’s diligent efforts (see Social Services Law § 384-b [7] [a]; Matter of Sheila G., 61 NY2d 368, 373 [1984]). Respondent refused to acknowledge and treat the underlying sexual abuse problem that led to the child’s placement in foster care (see Social Services Law § 384-b [7] [c]; Matter of Valentine N.-S., 30 AD3d 338 [2006]; Matter of Theone A.A., 282 AD2d 290 [2001]). His argument that petitioner failed to undertake the necessary diligent efforts by failing to refer him to a nonconfessional sex offender program is contrary to his testimony that he did not need and did not want to attend sex offender therapy, without qualification.
We see no reason to disturb the court’s credibility determinations (see Matter of Alpacheta C., 41 AD3d 285 [2007], lv denied 9 NY3d 812 [2007]).
We have considered appellant’s remaining arguments and find them unavailing. Concur—Tom, J.P., Saxe, Friedman and Williams, JJ.